Citation Nr: 0623693	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.  

3.  Entitlement to service connection for depression.

4.  Entitlement to an increased (compensable) rating for 
residuals of a meniscus tear 
     of the left knee.


REPRESENTATION

Appellant represented by: Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 
INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2002 and May 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.  In the 
February 2002 rating decision, the RO denied an increased 
(compensable) rating for service-connected meniscus tear of 
the left knee; denied service connection for tinnitus, 
bilateral hearing loss, and depression; and found no clear 
and unmistakable error (CUE) in a November 1998 rating 
decision to assign an initial noncompensable rating for 
service-connected meniscus tear of the left knee.  In April 
2002, the veteran entered a notice of disagreement with the 
RO's February 2002 denial of service connection for tinnitus, 
bilateral hearing loss, and depression, and denial of 
entitlement to an increased rating for service-connected 
meniscus tear of the left knee.  The Board liberally 
construed the veteran's April 2002 Statement in Support of 
Claim, which included a summary of symptomatology, as 
sufficient to constitute a notice of disagreement with the 
February 2002 denial of increased rating (even though the 
April 2002 Statement in Support of Claim also served as a 
claim for CUE in a November 1998 rating decision).

In the May 2002 rating decision, the RO found no CUE in a 
November 1998 rating decision assignment of an initial 
noncompensable rating for service-connected meniscus tear of 
the left knee.  In June 2002, the veteran entered a notice of 
disagreement on the issue of CUE in a November 1998 rating 
decision assignment of an initial noncompensable rating.

In July 2002, the RO issued a statement of the case on the 
following issues: service connection for tinnitus, bilateral 
hearing loss, and depression; and whether there was CUE in a 
November 1998 rating decision to assign an initial 
noncompensable rating for service-connected meniscus tear of 
the left knee.  In August 2002, the veteran entered a 
substantive appeal, on a VA Form 9, as to these issues.

As indicated, with liberal construction, the Board found that 
the veteran's April 2002 Statement in Support of Claim was 
sufficient to constitute a notice of disagreement with the 
February 2002 denial of a compensable rating for a left knee 
disability.  The July 2002 statement of the case did not 
address the issue of entitlement to an increased 
(compensable) rating for service-connected meniscus tear of 
the left knee.  As the veteran entered a notice of 
disagreement, and did not otherwise withdrawn this issue in 
writing, the Board remanded this issue to the RO for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  However, as correctly pointed out by 
the veteran's representative his May 2006 Informal Hearing 
Presentation, the RO has failed to address this matter.   

Following the completion of the development ordered by the 
Board in its February 2004 Remand, the RO granted service 
connection for tinnitus in May 2005, and assigned a 10 
percent rating, effective from the date of receipt of the 
claim for service connection (October 24, 2001).  The RO 
issued a notice of this decision in July 2005, and in written 
argument received in May 2006, the veteran's representative 
indicated that the veteran disagreed with the 10 percent 
rating, claiming that separate 10 percent ratings were 
warranted for each ear.

The appeals for service connection for depression and 
entitlement to an increased (compensable) rating for service-
connected residuals of a meniscus tear of the left knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The veteran's bilateral hearing loss was not present 
during service or for many years thereafter and the 
competent evidence weighs against the claim that his 
current hearing loss began during or is causally linked to 
any incident of service, to include claimed acoustic 
trauma.

2.	The veteran's service-connected bilateral tinnitus is 
rated as 10 percent disabling, the maximum rating 
authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2005).

2.	There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2001 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate his service connection claim for hearing loss.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, in March 
2006, the Court of Appeals for Veterans' Claims (Court or 
CAVC) issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The November 2001 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that he has a 
disability that he incurred in service or a pre-service 
disability that was aggravated thereby.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as VA medical records and other government 
records, as well as its obligation to help obtain relevant 
private records, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  The Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against his claim renders moot any question about a 
disability rating and effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
February 2002 RO decision that is the subject of this appeal 
in its November 2001 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received a 
September 2004 VA examination, which was thorough in nature 
and adequate for the purposes of deciding this claim.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

With respect to the veteran's claim for an increased rating 
for tinnitus, the Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence, as here.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the 
instant case, the facts are not in dispute: Resolution of 
this issue depends upon interpretation of the regulations 
pertaining to the assignment of disability ratings for 
tinnitus.  As will be shown below, the Board finds that the 
veteran is already receiving the maximum schedular disability 
rating available for tinnitus under the applicable rating 
criteria, regardless of whether the veteran's tinnitus is 
perceived as unilateral or bilateral. 

Accordingly, as no reasonable possibility exists that any 
evidence that would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  


II. Law and Regulations

a. Service Connection 
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); accord Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").  Thus, 
evidence establishing only a past disability will not 
suffice.  Caluza, supra; Brammer, supra; see Chelte, supra.

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty . . . for any 
disease or injury that was incurred in or aggravated by" 
such service.  Caluza, 7 Vet. App. at 505.  VA may grant 
service connection, despite a diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the veteran incurred the disease during 
service.  See 38 C.F.R. § 3.303(d); accord Caluza, supra 
("When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact 'incurred' during 
the veteran's service, or by evidence that a presumption 
period applied").    

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not suffice, as they do not constitute competent medical 
evidence.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("lay 
persons are not competent to offer medical opinions").  
Alternatively, a veteran can establish a nexus between 
service and the current disability by offering medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In addition, pursuant to 38 C.F.R. §§ 3.307 and 3.309 where a 
veteran served 90 days or more after December 31, 1946, as 
here, and an organic disease of the nervous system (to 
include sensorineural hearing loss) becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, despite the lack of evidence of such a 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

b. Hearing Disability
Impaired hearing will be considered to be a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  


III. Analysis

a. Service Connection for Hearing Loss
In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for hearing loss because the record fails to 
demonstrate that he incurred his hearing disability while in 
service and further does not establish a link between the 
hearing impairment and active service.  

Service Medical Records (SMRs)
The veteran's October 1977 Report of Medical Examination for 
Induction discloses the following audiometric scores, 
indicative of normal hearing: In the right ear, decibels of 
5, 5, 5 and 0 were reported for frequencies of 500, 1000, 
2000 and 4000 hertz respectively; in the left ear, decibels 
of 10, 10, 5 and 5 were reported for frequencies of 500, 
1000, 2000 and 4000 hertz respectively.  In the accompanying 
Report of Medical History, the veteran indicated that he did 
not have hearing loss or ear trouble.   

A January 1980 hearing evaluation test also disclosed normal 
hearing as shown by the following audiometric scores: 
Decibels of 5, 5, 5, and 1 were reported for respective 
frequencies of 1000, 2000, 3000 and 4000 hertz in the right 
ear, whereas decibels of 10, 10, 5 and 1 were reported for 
respective frequencies of 1000, 2000, 3000 and 4000 hertz.

The veteran's October 1980 Report of Medical Examination for 
Discharge reveals the following audiometer scores, which fall 
within a normal range: In the right ear, decibels of 25, 20, 
10 and 15 were reported for frequencies of 500, 1000, 2000 
and 4000 hertz respectively; in the left ear, decibels of 10, 
15, 10 and 15 were reported for frequencies of 500, 1000, 
2000 and 4000 hertz respectively.  In the accompanying Report 
of Medical History, the veteran indicated that he had no ear 
trouble but that he did not know if he had hearing loss.  

Post-Service Records
The veteran submitted to a VA examination in December 2001, 
with revealed normal hearing bilaterally, except for moderate 
high frequency loss at 6000 hertz in the left ear.  His 
audiological exam results disclosed the following:  Decibels 
of 20 at 1000, 2000 and 3000 hertz, and 0 decibels at 4000 
hertz in the right ear, with decibels of 15, 10, 10 and 15 at 
frequencies of 1000, 2000, 3000 and 4000 hertz respectively.  
The veteran received scores of 94 percent bilaterally for the 
Maryland CNC Speech Recognition test.  

Pursuant to the Board's February 2004 Remand order, the 
veteran underwent another VA audiological examination in 
September 2004, where he told the examiner that he had 
experienced bilateral hearing loss since his service with the 
left ear worse than the right.  He also indicated that he had 
been exposed to loud noises during service, in the form of 
rifle and gun firing, as well as after service, as the result 
of his trade as a carpenter for 20 years.  The examiner noted 
that he did not have the benefit of reviewing the veteran's 
claims file at this time.  

An audiological examination yielded these results: In the 
right ear, decibels of 20, 20, 30, 35 and 30 were reported 
for frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 20 were reported 
for all frequencies of 500, 1000, 2000, 3000 and 4000 hertz.  

Based on these scores, the examiner concluded that the 
veteran displayed normal hearing in the right ear from 250 to 
1000 hertz, with a mild sensorineural hearing loss from 2000 
to 8000 hertz, and normal hearing in the left ear at all 
tested frequencies.  The veteran's speech discrimination 
scores amounted to 98 percent bilaterally.  As to the nexus 
issue, the examiner stated that the veteran's history of 
military noise exposure rendered it as likely as not that at 
least a portion of his right ear hearing loss resulted from 
service.      

Five months later, however, in March 2005, the VA examiner 
had the opportunity to review the veteran's claims file, to 
include SMRs, and based on this review, he revised his 
conclusion with respect to a service-hearing loss nexus.  
Specifically, in light of the normal, bilateral audiological 
scores upon entry to and discharge from service, the examiner 
concluded that he could not find a service-disability nexus 
to the veteran's current hearing loss, and therefore, that it 
was less likely as not that any current hearing loss occurred 
as a result of any incident of service.   

Discussion
As reflected the veteran's SMRs, he did not exhibit any 
hearing impairment that would constitute a disability 
pursuant to 38 C.F.R. § 3.385.  Specifically, all of his in-
service audiological scores, which ranged from a minimum of 0 
decibels to a maximum of 25 decibels, fell below the auditory 
thresholds of 40 or 26 decibels required to qualify as a 
hearing disability.  See 38 C.F.R. § 3.385.  Accordingly, the 
evidence preponderates against a finding that the veteran 
incurred a hearing disability in service. 

Additionally, the March 2005 VA examination report also 
weighs against the veteran's service connection claim for 
hearing loss.  The VA examiner expressly determined that the 
veteran's current hearing loss, limited only to the right 
ear, was less likely as not due to any in-service noise 
exposure, and no evidence of record contradicts this finding.  
The lack of a nexus opinion linking the veteran's hearing 
loss to service therefore defeats his service connection 
claim.  See Disabled Am. Veterans, 419 F.3d at 1318; Coburn, 
19 Vet. App. 431.     

b. Increased Rating for Tinnitus
The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260, which specifies the rating criteria for tinnitus, there 
is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the CAVC 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, particularly 38 C.F.R. 
§ 4.25(b), which pertains to VA's combined ratings table, and 
38 C.F.R. § 4.87, Diagnostic Code 6260, pertaining to 
tinnitus, which VA has interpreted as limiting a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, in April 
2006, the Secretary lifted the stay.   

The veteran has received the maximum schedular rating 
available for his service-connected tinnitus under Diagnostic 
Code 6240.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As no 
legal basis exists upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal of 
this issue must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) ("where the law and not the 
evidence is dispositive . . . the appeal to the [Board should 
be] terminated because of the absence of legal merit or the 
lack of entitlement under the law"). 
                                     



ORDER

Service connection for hearing loss is denied.   

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  


REMAND

As noted in a May 2006 Informal Hearing Presentation by the 
veteran's accredited representative, the VA examiner who 
assessed the veteran for the purposes of his depression claim 
in September 2004, failed to express an opinion as to whether 
a nexus existed between the veteran's depression and his 
active service; instead, she merely offered her impression as 
to the source of the veteran's diagnosed personality disorder 
(that is, he "appears to have a personality disorder that 
stems from emotional and physical abuse during childhood") 
(Emphasis added).  In the Board's February 2004 Remand, 
wherein it ordered such a VA psychiatric examination, it 
asked VA examiner to offer an opinion and rationale as to 
whether it was at least as likely as not that "any currently 
diagnosed psychiatric disorder, including depression," was 
etiologically related to the veteran's active service.  
(Emphasis added).  As the VA examiner failed to include such 
an opinion and rationale with respect to the veteran's 
diagnosed depression, the Board must remand this issue for 
fulfillment of this directive.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).
 
In addition, also as highlighted in the May 2006 Informal 
Hearing Presentation, the RO apparently misconstrued the 
Board's Remand order with respect to the veteran's claim for 
an increased (compensable) rating for his service-connected 
meniscus tear of the left knee.  In the February 2004 Board 
decision, the Board determined that no CUE had occurred with 
respect to this claim.  Accordingly, in its Remand order, the 
Board specifically directed the RO to provide the veteran 
with a statement of the case, which was to address all 
aspects of the claim, to include the criteria by which an 
increased rating may be awarded and compliance with the VCAA.  
In addition, the Board directed the RO to advise the veteran 
that if he wanted the Board to address this claim, he must 
offer a timely substantive appeal in response to the 
statement of the case.  While the Board acknowledges that RO 
informed the veteran of the requirements to perfect his 
appeal in its May 2005 statement of the case, it failed to 
address the applicable increased rating criteria and issue of 
entitlement to an increased (compensable) rating for service-
connected meniscus tear of the left knee.  Instead the RO 
merely engaged in its own CUE analysis.  Because the RO did 
not fulfill the directives in the Remand order, the Board 
must again remand this issue for compliance therewith.  See 
Stegall, 11 Vet. App. at 271.      

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA psychiatric examination to 
determine the nature and etiology of 
any psychiatric disorder that may be 
present.  The relevant documents in the 
claims file should be reviewed by the 
examiner in conjunction with the 
examination, and the examiner should 
indicate that he or she has done so.  
Any indicated studies should be 
performed, including psychological 
testing.  After a review of the 
relevant documents and examination of 
the veteran, the examiner should render 
a current diagnosis or diagnoses 
regarding the veteran's psychiatric 
disorder(s).  The examiner should then 
provide the following opinion: Is it at 
least as likely as not (a 50 percent or 
greater probability) that any currently 
diagnosed psychiatric disorder, 
including depression, is etiologically 
related to the veteran's active service 
period, to include any in-service 
psychiatric symptomatology?  The 
rationale for all opinion expressed 
should be provided.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the psychiatrist is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate. 

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

2.	The issue of entitlement to service 
connection for depression should be 
readjudicated.  If the benefit sought 
on appeal is not granted, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case.  They should be afforded 
an opportunity to respond.  

3.	The RO should provide the veteran and 
his representative with a statement of 
the case regarding the claim for an 
increased (compensable) rating for 
service-connected meniscus tear of the 
left knee.  The statement of the case 
should address all aspects of this 
claim including the criteria by which 
an increased rating may be awarded, and 
compliance with the Veterans Claims 
Assistance Act of 2000.  Further, the 
veteran should be advised that, if he 
wishes the Board to address this claim, 
he must submit a timely substantive 
appeal in response to the statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


